DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a radial section that extends radially inward from the other side in the axial direction of the pressing section.” However, claim 1 also established “one side” and “another other” in the axial direction with reference to the “one-side clutch” and “other side clutch” and those established directions are inconsistent with the radial section extending from the other side of the pressing section in the illustrated embodiments. More specifically, the one-side clutch is reference number 10 and the other side clutch is reference number 20 and/or 30. As such, the one clutch which is on the one side is on the left side in FIG. 2. However, the radial section (e.g., 11d) extends from that same side, i.e., the left side, of the pressing section. This is opposite as what is recited. In view of the specification, it is unclear if this is a mistake or if this other side is a different side entirely from the one and other sides already recited in the claim.
Claim 1 also recites that a number of components are “are aggregated and arranged on a radially inner side.” Firstly, it is unclear relative to which other element these are on an inner side since there is no frame of reference. Secondly, it is unclear what “aggregated” means. There is no description of how these elements are aggregated and furthermore these elements do not all contact one another in such a manner as to form one single unit. Moreover, the general definitions if “aggregate” vary widely, e.g., grouped, herded together, gathered into a mass, combined into a single group. As such, in view of the lack of description in the specification, indirect connections between the elements in the drawings, and broad variations in the definitions of the term, this feature is unclear.
Claim 20 recites “wherein a first penetration position, at which the piston of the first other-side clutch penetrates the plurality of friction plates of the one-side clutch, and a second penetration position, at which the piston of the second other-side clutch penetrates the plurality of friction plates of the one-side clutch, are misaligned in a circumferential direction.” However, claim 20 depends from claim 11 which depends from claim 1, none of which establish a first other-side clutch or second other-side clutch. As such there is no antecedent basis for these features. It is unclear if the dependency of this claim is incorrect. For purposes of determining allowability, claim 20 is interpreted as being directly dependent from claim 2. However, it is noted that this would duplicate claim 7.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Llang et al. (CN 207339553U).

Claim 1
Llang discloses an automatic transmission comprising, on an axis of a power transmission shaft (see FIG. 2): 
a one-side clutch (right-most clutch in FIG. 2) that includes a plurality of friction plates (31, 35) arranged on one side (right side) in an axial direction; and 
an other-side clutch (center clutch in FIG. 2) that includes, on another side (left side) in the axial direction of the plurality of friction plates, a plurality of friction plates (33, 34) aligned in the axial direction, wherein 
each of the one-side clutch and the other-side clutch respectively includes: 
a drum member (axially extending portions of 8 forming the outer drum of right and center clutches in FIG. 2) with which the plurality of friction plates are engaged in an axially slidable manner; 
a hub member (20 and 19 respectively) with which the plurality of friction plates are engaged in the axially slidable manner on a radially inner side of the drum member (8); 
a piston (27 and 26 respectively) that presses the plurality of friction plates from the one side in the axial direction; and 
a hydraulic chamber (chambers of 23 and 24 respectively) to which hydraulic oil used to urge the piston in a direction toward the plurality friction plates is supplied, 
each of the pistons (27, 26) of the one-side clutch and the other-side clutch respectively includes: 
a pressing section (portions contacting the plates of 27 and 26) that extends in the axial direction to press the plurality of friction plates; 
a radial section (see annotated partial FIG. 1 below) that extends radially inward from the other/one side in the axial direction of the pressing section; 
a pressure-receiving section (pistons of 23 and 24; or alternatively right-most bearing rings of the bearing cam actuators) that receives a pressure of the hydraulic oil supplied to the hydraulic chamber; and 
a bearing section (21 and 25 respectively) that is arranged between the radial section and the pressure- receiving section, 
the pressing section (contact section of 27) of the one-side clutch (right-most clutch) and the pressing section (axially extending portion of 26) of the other-side clutch (center clutch) are arranged to overlap each other in the axial direction, on the one side in the axial direction of the plurality of friction plates of the one-side clutch (see “axial overlap location” in annotated FIG. 1 below), the radial section of the one-side clutch and the radial section of the other-side clutch are arranged in parallel in the axial direction, and 
the pressure-receiving section of the one-side clutch, the pressure-receiving section of the other-side clutch, the bearing section of the one-side clutch, and the bearing section of the other-side clutch are aggregated and arranged on a radially inner side.
[AltContent: textbox (Pressing sections)][AltContent: textbox (Axial overlap location)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Pressure receiving section)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Radial sections)]
    PNG
    media_image1.png
    184
    303
    media_image1.png
    Greyscale



Claim 8
Llang discloses wherein the piston (26) of the other-side clutch penetrates the plurality of friction plates (31) of the one-side clutch in the axial direction (see FIGS. 1 or 2).

Claim 9
Llang discloses wherein the drum member of the one-side clutch includes a drum radial section that extends radially inward, and an end portion of the drum radial section is fixed to a transmission case via a bearing (17) (see annotated partial FIG. 1 below).

[AltContent: textbox (Cylindrical section)]
[AltContent: arrow]
[AltContent: textbox (Bearing 17)][AltContent: textbox (Transmission case)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Drum radial section)]
    PNG
    media_image2.png
    151
    230
    media_image2.png
    Greyscale

[AltContent: textbox (End portion)]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 11, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Llang as set forth in the rejection of claim 1, in view of Elsesser et al. (US 2020/0386278; hereinafter “Elsesser”).

Claim 11
Llang does not disclose wherein an urging member that urges the piston to the one side in the axial direction is arranged between an adjacent pair of outer friction plates engaged with the drum member of the other-side clutch. However, Elsesser discloses wherein an urging member (54) that urges the plates to separate which necessarily urges the piston (illustrated at the left in FIG. 5 for example) toward the disengaging direction, where the urging member is arranged between adjacent pairs of outer friction plates. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Llang so that the inner clutch plates of any or all of the clutches, including the other-side clutch, to have urging members/springs at the ends thereof for causing the plates to separate upon disengagement thereby reducing drag. 
	

Claim 16
Llang does not disclose wherein an urging member that urges the piston to the one side in the axial direction is arranged between an adjacent pair of outer friction plates engaged with the drum member of the other-side clutch. However, Elsesser discloses wherein an urging member (54) that urges the plates to separate which necessarily urges the piston (illustrated at the left in FIG. 5 for example) toward the disengaging direction, where the urging member is arranged between adjacent pairs of outer friction plates. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Llang so that the inner clutch plates of any or all of the clutches, including the other-side clutch, to have urging members/springs at the ends thereof for causing the plates to separate upon disengagement thereby reducing drag. 

Claim 18
Llang does not disclose wherein an urging member that urges the piston to the one side in the axial direction is arranged between an adjacent pair of outer friction plates engaged with the drum member of the other-side clutch. However, Elsesser discloses wherein an urging member (54) that urges the plates to separate which necessarily urges the piston (illustrated at the left in FIG. 5 for example) toward the disengaging direction, where the urging member is arranged between adjacent pairs of outer friction plates. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Llang so that the inner clutch plates of any or all of the clutches, including the other-side clutch, to have urging members/springs at the ends thereof for causing the plates to separate upon disengagement thereby reducing drag. 

Allowable Subject Matter
Claims 2-7, 10, 12-15, 19, and 20 are allowed.
	With reference to claim 2, the prior art does not disclose or render obvious an automatic transmission comprising the combination of features as recited “wherein the other-side clutch is a first other-side clutch that is arranged on the one-side clutch side, and the automatic transmission further includes a second other-side clutch that is arranged on the other side in the axial direction of the first other-side clutch.” The prior art does not disclose the aggregate of the various components in combination with the three recited clutches as these are recited.
	With reference to each of claims 10, 15, and 17 the prior art does not disclose or render obvious an automatic transmission comprising the combination of features as recited “wherein the drum member of the one-side clutch includes: a cylindrical section with which the plurality of one-side friction plates are engaged; a first radial section that extends radially inward from an end portion on the one side in the axial direction of the cylindrical section; an axial section that extends to the other side in the axial direction from an end portion on the radially inner side of the first radial section; and a second radial section that further extends radially inward from an end portion on the other side in the axial direction of the axial section, and the axial section penetrates the radial section of the piston.” The closest prior art Llang does not disclose the combination of the aggregated components on the same side as the bearing that supports the drum with the specific shape recited, akin to a stepped arrangement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE102013216333 illustrates the inner clutch plates as urging springs with a penetrating piston.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659